internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114672-98 date date legend x trust a b c d1 d2 d3 d4 d5 d6 d7 m n o plr-114672-98 dear this letter responds to a letter dated date and subsequent correspondence written on x’s behalf requesting inadvertent termination relief under sec_1362 of the internal_revenue_code according to the information submitted x was incorporated on d1 and elected to be an s_corporation effective d2 at incorporation a and b the only shareholders of x each received m shares of x's stock facts b died on d3 and his shares of x's stock were transferred to his estate on d4 b's estate distributed n shares of x's stock to a and o shares of x's stock to trust which was established under the terms of b's will a is the income_beneficiary of trust until a's death or her remarriage under the terms of trust a may also receive a certain amount of principal upon or after a’s death or remarriage the trustee will distribute the principal and accumulated interest thereon to b's daughter c her heirs and assigns in d5 x's new tax counsel discovered that trust did not qualify as an eligible shareholder under sec_1361 and x's s_corporation_election had terminated on d6 x represents that the termination was inadvertent x and a relied on an accountant and were unaware that trust was an ineligible shareholder after it had owned x's stock for more than days x represents that it did not intend to terminate its s_corporation_election x further represents that since d6 trust has reported its share of x's income on its tax_return and a paid tax on the amounts distributed from the trust trust and a are in the same tax_bracket x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required x represents that trust complies with the requirements under sec_1361 which defines an electing_small_business_trust esbt the trust intends to file an esbt election under notice_97_12 1997_1_cb_385 to be effective d7 once it receives this private_letter_ruling from the service the election however will not be timely filed law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect plr-114672-98 sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual in the relevant year sec_1361 provided that an otherwise ineligible trust would be a permitted shareholder of a subchapter_s_corporation with respect to stock transferred to it under the terms of a will during a 60-day period beginning with the day of the transfer sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term electing_small_business_trust means any trust if-- i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election to be an esbt under sec_1361 is made by the trustee any election applies to the taxable_year of the trust for which made and all subsequent taxable years of the trust unless revoked with the consent of the secretary notice_97_12 provides a temporary procedure for making an esbt election under notice_97_12 the trustee of an esbt makes an esbt election by signing and filing with the appropriate service_center a statement containing specified information the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 of the income_tax regulations for filing qualified_subchapter_s_trust elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust the effective date of the election cannot be earlier than days and months before the date the election is filed sec_1362 provides that an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a if an election under sec_1362 by any corporation was terminated under sec_1362 b the secretary determines that the termination was inadvertent c no later that a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and d the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation plr-114672-98 shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 act explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions x's s_corporation_election terminated on d6 when trust an ineligible s_corporation shareholder continued to hold x stock beyond the period provided in sec_1361 based solely on the facts submitted and representations made we conclude that the termination of x's subchapter_s_election on d6 was inadvertent within the meaning of sec_1362 under sec_1362 x will be treated as continuing to be an s_corporation during the period from d6 to d7 and thereafter provided that x's s_corporation_election is valid and is not otherwise terminated under sec_1362 however this ruling is contingent on x filing an esbt election with an effective date of d7 with the appropriate service_center within days from the date of this ruling the esbt election should be made by following the procedure set forth in notice_97_12 in addition if x files an esbt election with an effective date of d7 with the appropriate service_center within days from the date of this ruling trust will be treated as a shareholder of x during the period from d6 until d7 trust will be treated as an esbt under sec_1361 beginning on d7 assuming it otherwise meets the esbt plr-114672-98 requirements accordingly trust and a must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void a copy of this letter should be attached to the esbt election that is filed with the service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes or whether trust is an esbt under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely yours donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
